Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 25, 2014



The Court of Appeals hereby passes the following order:

A14D0476. BOBBY JOHNSON v. BANK OF AMERICA, N. A.

      Bobby Johnson filed this application for discretionary appeal, seeking to
challenge the trial court’s order dismissing his quiet title action against Bank of
America, N. A. for failure to state a claim. Under Ga. Const. 1983, Art. VI, Sec. VI,
Par. III, the Supreme Court has original appellate jurisdiction over cases involving
title to land. Because this application appears to involves title to land, jurisdiction
lies in the Supreme Court. See Tharp v. Harpagon Co., 278 Ga. 654, 655 (1) (604
SE2d 156) (2004). Accordingly, this application is hereby TRANSFERRED to the
Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                                                         08/25/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.